Citation Nr: 1402362	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  10-45 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tuberculosis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD), to include bipolar disorder, intermittent explosive disorder, mood disorder, panic disorder, a depressive disorder, an affective disorder, and a personality disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2010 and August 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In the February 2010 decision, the RO, in relevant part, denied entitlement to service connection for hypertension, and for bipolar disorder and intermittent explosive disorder.  In the August 2010 decision, the RO denied entitlement to service connection for tuberculosis.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2013.  A transcript of that hearing is of record.  At his hearing, the Veteran submitted additional evidence, along with a waiver of RO consideration.  Accordingly, the newly submitted evidence will herein be considered.  See 38 C.F.R. § 20.1304 (2013).

Although the Veteran's psychiatric disorder claim on appeal was adjudicated as a claim of service connection for bipolar disorder and intermittent explosive disorder, the record reflects additional psychiatric diagnosis, including for mood disorder, panic disorder, a depressive disorder, an affective disorder, and a personality disorder.  Therefore, pursuant to the holding of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the Board has recharacterized the Veteran's bipolar and intermittent explosive disorder claim as a claim for service connection for a psychiatric disorder other than PTSD, to include bipolar disorder, intermittent explosive disorder, mood disorder, panic disorder, a depressive disorder, an affective disorder, and a personality disorder.

To the extent that PTSD has been excluded from the Veteran's psychiatric disorder claim on appeal, the Board notes that a claim for service connection for PTSD was denied in a July 2011 rating decision.  The Veteran did not appeal that claim.  While Clemons concerned VA's failure to consider a claim of entitlement to service connection for a psychiatric disability other than the one specifically claimed, this is not a case in which VA has overlooked the issue of entitlement to service connection for PTSD.  Rather, it was specifically denied by the RO, and the Veteran did not subsequently appeal.  The Board, therefore, finds that it does not have jurisdiction over the issue of entitlement to service connection for PTSD.

The issue of whether new and material evidence has been received to reopen a claim for service connection for PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See February 2013 hearing transcript and February 2013 statement.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a psychiatric disorder other than PTSD, to include bipolar disorder, intermittent explosive disorder, mood disorder, panic disorder, a depressive disorder, an affective disorder, and a personality disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

On the record at a Board hearing, prior to the promulgation of a decision in this appeal, the Veteran withdrew his appeal as to the issues of entitlement to service connection for tuberculosis and for hypertension.  


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's claims of entitlement to service connection for tuberculosis and hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by a claimant or by an authorized representative.  38 C.F.R. § 20.204 (2013).  

In the present case, at a Board hearing held on February 11, 2013, prior to the promulgation of a decision in his appeal, the Veteran indicated that he was withdrawing his appeal as to the issues of entitlement to service connection for tuberculosis and hypertension.  As such, the Veteran has withdrawn these claims and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.


ORDER

The claim of entitlement to service connection for tuberculosis is dismissed.

The claim of entitlement to service connection for hypertension is dismissed.



REMAND

With respect to the Veteran's psychiatric claim, he was afforded a VA mental health examination in May 2011.  The examiner indicated that the Veteran met the DSM-IV diagnosis for bipolar II disorder, and for intermittent explosive disorder.  The examiner did not, however, provide an opinion with respect to the nature and etiology of the Veteran's diagnosed psychiatric disorders.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Accordingly, remand is required in order to afford the Veteran a new VA mental health examination.  

To the extent that the May 2011 VA examiner indicated that the Veteran had psychological disturbances that predated his military service, the Board notes that the Veteran's July 1968 enlistment examination did not record findings consistent with a psychiatric diagnosis.  Moreover, the record does not appear to support a finding that the Veteran clearly and unmistakably had a chronic psychiatric disorder that preexisted his service.  Thus, for purposed of this remand, the Veteran's should be considered as not having had a psychiatric disorder prior to service.  

To the extent that a personality disorder was diagnosed in the Veteran's Social Security Administration records, if such a personality disorder is additionally diagnosed on VA examination, an opinion is required as to whether such personality disorder was subject to, or aggravated by, a superimposed disease or injury during service that has resulted in additional disability apart from the personality disorder.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2013).  

Finally, a January 2010 VA treatment note indicated that the Veteran had additionally received VA treatment through 2008 while he was living in Louisiana.  VA treatment records pertaining to treatment from a VA facility in Louisiana have not been associated with the claims file.  Thus, on remand, these additional VA treatment records must be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's VA treatment records from any indicated VA facility in Louisiana.  

If requested records cannot be obtained, the Veteran must be notified of the attempts made and why further attempts would be futile.  He must also be allowed the opportunity to provide such records, and be notified of any further actions that will be taken with regard to his claim, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for a new VA mental health examination.  If possible, the examination should be scheduled at a VA facility in Knoxville, Tennessee.  The claims file and a complete copy of this remand must be made available to and reviewed by the examiner in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner must provide an opinion as to whether the Veteran meets the DSM-IV criteria for any current psychiatric disorder, other than PTSD, to include bipolar disorder, intermittent explosive disorder, mood disorder, panic disorder, a depressive disorder, an affective disorder, and a personality disorder, or whether he has met such criteria at any point during the pendency of his appeal (since December 2009).

The examiner should specifically provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder diagnosed during the pendency of the Veteran's appeal had its clinical onset during his active service or is related to an in-service disease, event, or injury, to include traumatic events the Veteran reportedly experienced during service.

If a personality disorder is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not that such personality disorder was diagnosed during the Veteran's service, and if so, whether it was subject to, or aggravated by, a superimposed disease or injury during service that resulted in additional disability.

The examiner must provide reasons for all opinions, addressing all relevant medical and lay evidence of record, to include the Veteran's service personnel records which reflect multiple instances of in-service disciplinary actions, including for multiple incidents of unauthorized absence.  

For purposes of this examination, the examiner should consider that the Veteran did not have a psychiatric disorder that predated his military service.

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, thoroughly review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Finally, readjudicate the Veteran's remaining service connection claim on appeal.  If the claim is not granted to his satisfaction, provide him and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return his appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


